Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 35-37 were canceled. 
Claims 1-34 and 38 are pending.
Claims 23-34 and 38 were withdrawn from further consideration (see below).
Claims 1-22 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-31) in the reply filed on 7/13/2022 is acknowledged.
Claim(s) 32-34 and 38 were/was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2022.
Applicant’s election of Species 7;   anti-CEA/anti-CD3 bispecific antibody;   SEQ ID NO: 71-78 for anti-CEA antibody;   SEQ ID NO: 1-8 for anti-FAP antibody;   SEQ ID NO: 17, 19, 22, 28, 31, 35, 40, and 41 for anti-OX40 antibody for species election in the reply filed on 7/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 23-31 were/was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2022.


Specification
The disclosure is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers in line 10, 13, 14, 16, and 18-20 at page 53. Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate correction is required.

Claim Objections
Claim(s) 6 is/are objected to because of the following informalities: “VHFAP” in subpart (b) should read “VHFAP” to be consistent with subpart (a). Appropriate correction is required.

Claim(s) 14 is/are objected to because of the following informalities: third and fourth subparts should be labeled as (iii) and (iv), respectively. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “IgG Fc domain”, and the claim also recites “specifically an IgG1 Fc domain or an IgG4 Fc domain” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 11 is also rejected because it depends from claim 10 and therefore contains same claim limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/200835 (hereinafter WO835; IDS).
WO2016/200835 were published on 12/15/2016 which is before EFD of instant application (11/01/2017) and therefore it is available as 102(a)(1) arts.
Regarding claims 1 and 3, WO835 teaches a method of treating cancer comprising administering anti-OX40 agonist antibody and anti-PD-L1 antibody (claim 1). WO835 teaches a bispecific antibody and one of the binding specificities is for OX40 and the other is for any other antigen (paragraph 0310). WO835 teaches that an anti-human OX40 agonist antibody and/or anti-PDL1 antibody of the present disclosure may be administered in conjunction with an antibody that targets CD3 and CD19 (paragraph 520). 
	Regarding claim 10, WO835 teaches that the anti-human OX40 agonist antibody is a full length human IgG1 antibody (paragraph 027).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-13, and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/118675 (hereinafter WO675; PTO-892) and US2017/0247467 (hereinafter US467; IDS).
WO2017/118675 was published on 7/13/2017 which is before EFD of instant application (11/01/2017), and therefore it is available as 102(a)(1) art.
US2017/0247467 was published on 8/31/2017 which is before EFD of instant application (11/01/2017), and therefore it is available as 102(a)(1) art.
Regarding claims 1-3, and 15, WO675 teaches method for treating or delaying progression of cancer in an individual comprising administering to the individual an effective amount of a human PD-1 axis binding antagonist and an anti-CEA/anti-CD3 antibody (claim 1). WO675 teaches that an anti-CEA/anti-CD3 bispecific antibody may be administered in conjunction with an agonist directed against OX40 (also known as CD134), e.g., an activating antibody (paragraph 344). 
Regarding claim 4, WO675 teaches that CEA TCB and atezolizumab act synergistically in their anti-cancer properties (paragraph 388). 
Regarding claim 10, WO675 teaches that the Fc domain is an IgG, specifically an IgG1 or IgG4 Fc domain (claim 41).
Regarding claim 11 and 22, WO675 teaches that the Fc domain comprises one or more amino acid substitution that reduces binding to an Fc receptor and/or effector function (claim 46).
Regarding claim 16, WO675 teaches that the first antigen binding domain comprises a heavy chain variable region (VHCD3) and a light chain variable region (VLCD3), and the second antigen binding domain comprises a heavy chain variable region (VHCEA) and a light chain variable region (VLCEA) (claim 27).
Regarding claims 17-18, WO675 teaches SEQ ID NO: 50 which is 100% identical to SEQ ID NO: 69 of instant application (see below).  WO675 teaches SEQ ID NO: 51 which is 100% identical to SEQ ID NO: 70 of instant application (see below).  

Instant SEQ ID NO: 69 vs. SEQ ID NO: 50 of WO675

    PNG
    media_image1.png
    326
    604
    media_image1.png
    Greyscale


Instant SEQ ID NO: 70 vs. SEQ ID NO: 51 of WO675

    PNG
    media_image2.png
    277
    594
    media_image2.png
    Greyscale


Regarding claims 19-20, WO675 teaches SEQ ID NO: 34 which is 100% identical to SEQ ID NO: 77 of instant application (see below).  WO675 teaches SEQ ID NO: 35 which is 100% identical to SEQ ID NO: 78 of instant application (see below).  

Instant SEQ ID NO: 77 vs. SEQ ID NO: 34 of WO675

    PNG
    media_image3.png
    326
    593
    media_image3.png
    Greyscale

Instant SEQ ID NO: 78 vs. SEQ ID NO: 35 of WO675

    PNG
    media_image4.png
    283
    609
    media_image4.png
    Greyscale


Regarding claim 21, WO675 teaches that the anti-CEA/anti-CD3 bispecific antibody further comprises a third antigen binding domain that binds to CEA (paragraph 024). 
However, WO675 does not teach that anti-OX40 antibody is a bispecific antibody targeting tumor associated antigen.
Regarding claims 1 and 5, US467 teaches anti-OX40/anti-FAP bispecific antibody (example 4, paragraph 724-728). US467 teaches “there is a need of “targeted” agonists that preferably act on a single cell type. The antigen binding molecules of the invention combine a moiety capable of preferred binding to tumor-specific or tumor-associated targets with a moiety capable of agonistic binding to costimulatory TNF receptors. The antigen binding molecules of this invention may be able to trigger TNF receptors not only effectively, but also very selectively at the desired site thereby reducing undesirable side effects” (paragraph 011).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace anti-OX40 antibody portion of combination therapy of anti-CEA/anti-CD3 bispecific antibody and anti-OX40 antibody taught by WO675 with anti-FAP/anti-OX40 bispecific antibody taught by US467 because one of ordinary skill in the art would have been able to envision that FAP-expressing cancer cells can be treated using anti-FAP/anti-OX40 bispecific antibody in the combination therapy. This is because US467 teaches that the antigen binding molecules of this invention may be able to trigger TNF receptors not only effectively, but also very selectively at the desired site thereby reducing undesirable side effects” (paragraph 011).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because combination therapy of anti-CD3/anti-CEA bispecific antibody and anti-OX40 antibody was already taught by WO675 and one of ordinary skill in the art would be able to reasonably expect that the combination therapy made by replacing only one component anti-OX40 antibody with anti-OX40/anti-FAP antibody of US467 will work effectively as US467 teaches that the antigen binding molecules of this invention may be able to trigger TNF receptors not only effectively, but also very selectively at the desired site thereby reducing undesirable side effects (paragraph 011). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	However, WO675 does not teach that bispecific OX40 antibody comprises monovalent binding to a tumor associated target and tetravalent binding to OX40.
	Regarding claims 12-13, US467 teaches bispecific tetravalent antigen binding molecule with monovalency for the target cell antigen (4+1 format; Figure 16A; paragraph 113). US467 teaches that tetravalent OX40 binding strongly increased avidity for OX40 (paragraph 116).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace anti-OX40 antibody portion of combination therapy of anti-CEA/anti-CD3 bispecific antibody and anti-OX40 antibody taught by WO675 with bispecific tetravalent antigen binding molecule with monovalency for the target cell antigen and tetravalency for OX40 taught by US467. One of ordinary skill in the art would have been motivated to use anti-OX40 bispecific antibody with tetravalency to OX40 because US467 teaches that tetravalent OX40 binding strongly increased avidity for OX40.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because US467 teaches that tetravalent OX40 binding strongly increased avidity for OX40. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/118675 (hereinafter WO675; PTO-892) and US2017/0247467 (hereinafter US467; IDS) as applied to claims 1-5, 10-13, and 15-22 above, and further in view of US2017/0114141 (hereinafter US141; PTO-892). 
US2017/0114141 was published on 4/27/2017 which is before EFD of instant application (11/01/2017), and therefore it is available as 102(a)(1) art.
Regarding claims 1-5, 10-13, and 15-22, teachings of WO675 and US467 were discussed above.
However, WO675 and US467 do not teach specific sequences for OX40 and FAP antibodies.
Regarding claims 6-7, US141 teaches anti-OX40/anti-FAP bispecific antibody (example 4). US141 teaches method of inhibiting the growth of tumor cells in an individual comprising administering an effective amount of anti-OX40/anti-FAP bispecific antibody (claim 44). US141 teaches SEQ ID NO: 80 which is 100% identical to SEQ ID NO: 15 of instant application (SCORE; result 10 of 15.rai). US141 teaches SEQ ID NO: 81 which is 100% identical to SEQ ID NO: 16 of instant application (SCORE; result 21 of 16.rai). 
Regarding claims 8-9, US141 teaches SEQ ID NO: 27 which is 100% identical to SEQ ID NO:40 of instant application (SCORE; result 1 of 40.rai). US141 teaches SEQ ID NO: 28 which is 100% identical to SEQ ID NO:41 of instant application (SCORE; result 1 of 41.rai). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace anti-OX40/anti-FAP bispecific antibody portion of combination therapy of anti-CEA/anti-CD3 bispecific antibody and anti-OX40/anti-FAP bispecific antibody taught by WO675 and US467 with an alternative anti-OX40/anti-FAP bispecific antibody comprising specific sequences to make an alternative therapy with alternative anti-OX40 bispecific antibody.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because one of ordinary skill in the art would be able to envision that alternative combination therapy with alternative anti-OX40/anti-FAP bispecific antibody will treat FAP-expressing cancer because US141 teaches method of inhibiting the growth of tumor cells in an individual comprising administering an effective amount of anti-OX40/anti-FAP bispecific antibody (claim 44). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1-5 and 10-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/118675 (hereinafter WO675; PTO-892) and US2017/0247467 (hereinafter US467; IDS) as applied to claims 1-5, 10-13, and 15-22 above, and further in view of WO2017/060144 (hereinafter WO144; IDS). 
	WO2017/060144 was published on 4/13/2017 which is before EFD of instant application (11/01/2017), and therefore it is available as 102(a)(1) art.
	Regarding claims 1-5, 10-13, and 15-22, teachings of WO675 and US467 were discussed above.
	However, WO675 and US467 do not teach specific sequences for the first and second heavy chains and the four light chains.
	Regarding claim 14, WO144 teaches anti-OX40/anti-FAP bispecific antibody (example 4). WO144 teaches a method of inhibiting the growth of tumor cells in an individual comprising administering to the individual an effective amount of the anti-OX40/anti-FAP bispecific antigen binding molecule (claim 41). WO144 teaches SEQ ID NO: 213 which is 100% identical to SEQ ID NO: 54 of instant application (SCORE; result 1 of 54.rag). WO144 teaches SEQ ID NO: 214 which is 100% identical to SEQ ID NO: 55 of instant application (SCORE; result 1 of 55.rag). WO144 teaches SEQ ID NO: 157 which is 100% identical to SEQ ID NO: 56 of instant application (SCORE; result 2 of 56.rag). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace anti-OX40/anti-FAP bispecific antibody portion of combination therapy of anti-CEA/anti-CD3 bispecific antibody and anti-OX40/anti-FAP bispecific antibody taught by WO675 and US467 with an alternative anti-OX40/anti-FAP bispecific antibody comprising specific sequences to make an alternative therapy with alternative anti-OX40 bispecific antibody because WO144 teaches a method of inhibiting the growth of tumor cells in an individual comprising administering to the individual an effective amount of the anti-OX40/anti-FAP bispecific antigen binding molecule (claim 41).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success because one of ordinary skill in the art would be able to envision that alternative combination therapy with alternative anti-OX40/anti-FAP bispecific antibody can be used to treat tumor cell because WO144 teaches a method of inhibiting the growth of tumor cells in an individual comprising administering to the individual an effective amount of the anti-OX40/anti-FAP bispecific antigen binding molecule (claim 41). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643